                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MELANIE S. SHANE                                              )
                                                              )
                 Plaintiff,                                   )
                                                              )
     -vs-                                                     )         Civil Action No. 18-284
                                                              )
NANCY A. BERRYHILL,                                           )
ACTING COMMISSIONER OF SOCIAL                                 )
SECURITY,                                                     )
                                                              )
        Defendant.                                            )

AMBROSE, Senior District Judge.

                                          OPINION AND ORDER


                                                   Synopsis

        Plaintiff Melanie S. Shane (“Shane”) seeks judicial review of the Social Security

Administration’s denial of her claim for a period of disability1 and disability insurance

benefits (“DIB”). She alleges disability beginning on February 1, 2013. (R. 10)2 Before

the Court are the parties’ cross-motions for summary judgment. See ECF Docket Nos.

10 and 12. For the following reasons, the ALJ’s decision is affirmed.

                                                    Opinion

    1. Standard of Review

    Judicial review of the Commissioner’s final decisions on disability claims is provided

by statute. 42 U.S.C. §§ 405(g)6 and 1383(c)(3)(7). Section 405(g) permits a district



1
  The ALJ concluded that Shane meets the insured status requirements of the SSA through September 30, 2016. (R.
10)
2
  Shane initially alleged a disability beginning on March 12, 2011 but amended her onset date to February 1, 2013.
(R. 10)

                                                         1
court to review the transcripts and records upon which a determination of the

Commissioner is based, and the court will review the record as a whole. See 5 U.S.C. §

706. When reviewing a decision, the district court’s role is limited to determining

whether the record contains substantial evidence to support an ALJ’s findings of fact.

Burns v. Barnhart, 312 F.3d 113, 118 (3d Cir. 2002). Substantial evidence has been

defined as “more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d

Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971). Determining

whether substantial evidence exists is “not merely a quantitative exercise.” Gilliland v.

Heckler, 786 F.2d 178, 183 (3d Cir. 1986) (citing Kent v. Schweiker, 710 F.2d 110, 114

(3d Cir. 1983)). “A single piece of evidence will not satisfy the substantiality test if the

secretary ignores, or fails to resolve, a conflict created by countervailing evidence. Nor

is evidence substantial if it is overwhelmed by other evidence – particularly certain types

of evidence (e.g., that offered by treating physicians).” Id. The Commissioner’s findings

of fact, if supported by substantial evidence, are conclusive. 42 U.S.C. §405(g);

Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979); Richardson, 402 U.S. at

390, 91 S. Ct. 1420.

       Importantly, a district court cannot conduct a de novo review of the

Commissioner’s decision, or re-weigh the evidence of record; the court can only judge

the propriety of the decision with reference to the grounds invoked by the Commissioner

when the decision was rendered. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa.

1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196-7, 67 S.Ct. 1575, 91 L.Ed. 1995

(1947). Otherwise stated, “I may not weigh the evidence or substitute my own



                                               2
conclusion for that of the ALJ. I must defer to the ALJ’s evaluation of evidence,

assessment of the credibility of witnesses, and reconciliation of conflicting expert

opinions. If the ALJ’s findings of fact are supported by substantial evidence, I am bound

by those findings, even if I would have decided the factual inquiry differently.” Brunson

v. Astrue, 2011 WL 2036692, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011)

(citations omitted).

       II. The ALJ’s Decision

       As stated above, the ALJ denied Shane’s claim for benefits. More specifically, at

step one of the five step analysis, the ALJ found that Shane had not engaged in

substantial gainful activity since the application date. (R. 12) At step two, the ALJ

concluded that Shane suffers from the following severe impairments: lumbar

spondylosis, lumbar radiculitis, neuralgia, fibromyalgia, chronic pain syndrome, migraine

headaches, an episodic mood disorder NOS, a bipolar disorder, a generalized anxiety

disorder, a posttraumatic stress disorder, a panic disorder with agoraphobia, a

borderline personality disorder, and a history of cocaine abuse. (R. 12-14) At step three,

the ALJ concluded that Shane does not have an impairment or combination of

impairments that meets or medically equals one of the listed impairments in 20 C.F.R.

Part 404, Subpart P, Appendix 1. (R. 14-16) Between steps three and four, the ALJ

found that Shane has the residual functional capacity (“RFC”) to perform light work with

some restrictions. (R. 16-22) At step four, the ALJ found that Shane is unable to perform

her past relevant work as a nursing home cook and / or a restaurant cook. (R. 22)

Ultimately, at the fifth step of the analysis, the ALJ concluded that “there are jobs that

exist in significant numbers in the national economy” that Shane can perform. (R. 23)



                                              3
         III. Discussion

         Shane’s brief is largely devoted to detailing the evidence (and case law) which

she contends supports a finding of disability.3 This is the wrong standard. The:

         question is not whether substantial evidence supports Plaintiff’s claims, or
         whether there is evidence that is inconsistent with the ALJ’s findings….
         Substantial evidence could support both Plaintiff’s claims and the ALJ’s findings
         because substantial evidence is less than a preponderance. Jesurum v. Sec’y. of
         Health & Human Servs., 48 F.3d 114, 117 (3d Cir. 1995) (citing, Richardson v.
         Perales, 402 U.S. 389, 401 (1971)). If substantial evidence supports the ALJ’s
         findings, it does not matter if substantial evidence also supports Plaintiff’s claims.
         Reefer v. Barnhart, 326 F.3d 376, 379 (3d Cir. 2003).


Hundley v. Colvin, 2016 WL 6647913, * 2 (W.D. Pa. Nov. 10, 2016) (citations omitted).

To the extent that Shane’s brief simply regurgitates evidence, or cites to case law,

supporting a claim for disability, I find it to be unpersuasive.

         Similarly, Shane’s vague contentions that the ALJ failed to consider limitations

caused by non-severe restrictions (see ECF Docket No. 11, p. 8-9) are not compelling

either. Certainly, “the RFC must consider all functional limitations, including mild

limitations that the ALJ has previously determined to be non-severe.” Zapata-Alvarez v.

Colvin, Civ. No. 14-2830, 2015 WL 5179477, at * 7 (E.D. Pa. Sept. 4, 2015). See also

Brown v. Astrue, 2010 WL 4455825, at * 4 (E.D. Pa. Nov. 4, 2010 (“Functional

limitations caused by all impairments, whether found to be severe or non-severe at step

two, must be taken into consideration at steps three, four and five of the sequential


3
 Shane’s brief is difficult to discern in general. Significant portions of the brief are devoted to footnotes which
consist of citations to medical records. Additionally, the body of Shane’s brief contains general legal conclusions.
For instance, Shane avers that “[p]ursuant to SSR 96-7p … the ALJ further failed to properly consider factors in
evaluating Plaintiff’s symptoms and testimony, as he [sic] ALJ mischaracterized evidence of record.” See ECF
Docket No. 11, p. 16. Shane does not then explain in what manner the ALJ mischaracterized the record or what
“factors” he failed to properly consider. Rather, in the footnote Shane states, “[i]n supporting his credibility findings,
however, the ALJ made certain erroneous statements – and reached some questionable conclusions – regarding the
evidence of record.” Id., n. 27. Again, there is no discussion of how the ALJ mischaracterized the record. I decline to
address the numerous “issues” that Shane raises without any meaningful development.

                                                            4
evaluation.”). Shane references many of her conditions, such as endometriosis,

diverticulosis, neuropathy and radiculopathy, yet does not explain how any of these

conditions give rise to functional limitations. It is not enough to be diagnosed with a

condition or even to receive treatment for a condition in connection with an impairment.

“[T]he outcome of a case depends on the demonstration of functional limitations rather

than a diagnosis….” Mahoski-Ciarla v. Berryhill, Civ. No. 17-425, 2017 WL 4698091, at

* 10 (M.D. Pa. Oct. 19, 2017) Here, Shane has not identified any functional limitations.

As such, I find no error with the ALJ’s decision in this regard.

       Shane also faults the ALJ for his evaluation of her fibromyalgia. As with her other

contentions, it is somewhat difficult to understand the nature of Shane’s specific

objection. For instance, Shane urges that “the ALJ failed to conduct a proper evaluation

of Plaintiff’s fibromyalgia condition, as fibromyalgia requires a different evaluation.” See

ECF Docket No. 11, p. 10. Shane cites to SSR 12-2p in support of this statement.

Social Security Ruling 12-2p was designed to provide “guidance on how we develop

evidence to establish that a person has a medically determinable impairment (MDI) of

fibromyalgia (FM), and how we evaluate FM disability claims and continuing disability

reviews under titles II and XVI of the Social Security Act.” SSR 12-2p, 2012 WL

3104869 (Jul. 25, 2012). The regulation provides certain criteria for the finding of a

medically determinable impairment of fibromyalgia then states that, once an impairment

is established, the ALJ engages in the five-step sequential analysis. That is, “we

consider the severity of the impairment, whether the impairment medically equals the

requirements of a listed impairment, and whether the impairment prevents the person

from doing his or her past relevant work or other work that exists in significant numbers



                                              5
in the national economy.” SSR 12-2p. Here, however, the ALJ found that Shane does

suffer from fibromyalgia and that it does constitute a severe impairment. (R. 12) As

such, I find that the ALJ complied with SSR 12-2p. See Thompson v. Colvin, 575 Fed.

Appx. 668, 677 (7th Cir. 2014) (rejecting a claimant’s contention that the ALJ’s decision

required remand because he failed to consider SSR 12-2p, stating that “a remand is

unnecessary because the ALJ accepted Thompson’s diagnosis of fibromyalgia as a

severe physical impairment that limits her functional capacity.”) (citations omitted); see

also, Rivera v. Comm’r. of Soc. Sec., Civ. No. 15-1088, 2016 WL 4718143, *4 (D. N.J.

Sept. 9, 2016) (stating that “SSR 12-2p has no bearing on the ALJ’s decision in the

instant case” because SSR 12-2p is designed to provide guidance on how to develop

evidence to establish whether a claimant has a medically determinable impairment of

fibromyalgia and the ALJ concluded that plaintiff’s fibromyalgia was a severe

impairment); DeJesus v. Berryhill, Civ. No. 16-1061, 2017 WL 1847355, * 8 (E.D. Pa.

March 21, 2017) (rejecting an argument that the ALJ failed to properly apply SSR 12-2p

where the ALJ found that the claimant’s fibromyalgia was a medically determinable

impairment and then engaged in the five step sequential evaluation process); and Acker

v. Colvin, Civ. No. 15-1319, 2016 WL 6826165, at * 10 (M.D. Pa. Nov. 18, 2016)

(rejecting claimant’s contention that the ALJ failed to consider SSR 12-2p because the

ALJ found fibromyalgia to constitute a “severe impairment.”) Here, it is clear that the

ALJ considered Shane’s fibromyalgia at each of the five steps of the sequential

analysis. Shane’s argument in this regard therefore is unpersuasive.4


4
 If Shane is arguing that the ALJ failed to engage in a thorough analysis of her fibromyalgia, again, I disagree. The
ALJ reviewed the evidence of record, referencing exams by Dr. Khanna, Dr. Robertson, Dr. Gatumu, Dr. Roslonski
and Dr. Ghate. (R. 18) He considered the absence of joint crepitation, the absence of pain with motion and no hip
knee or ankle instability as well as the absence of spasticity and tremors, joint pain, joint swelling, muscle pain,

                                                          6
         To the extent that Shane’s contention is based upon the weight the ALJ gave to

Dr. Robertson’s statement that Shane is unable to work, again, I remain unconvinced.

Describing Robertson’s comments as an “opinion” is something of a misnomer.

Robertson writes the following:

         Ms. Melanie Shane is currently unable to work due to problems with fibromyalgia.
         She has chronic pain in multiple body areas. We have been seeing her for this
         problem since May 14, 2015. At this time we are again adjusting her medication
         and have referred her to a pain management specialist. She had surgery in
         February which delayed this referral. Hopefully, with the adjustments in
         medication and additional therapies she will be able to look for employment by
         the end of September.


(R. 701) This “opinion” does not describe any functional limitations associated with

Shane’s fibromyalgia.5 “Plaintiff must establish that her alleged impairments result in

functional limitations so severe that they preclude her from engaging in any substantial

gainful activity.” Calhoun v. Colvin, Civ. No. 1-5220, 2015 WL 6164046, * 8 (E.D. Pa.

Sept. 16, 1015), citing, Dupkunis v. Celebrezze, 323 F.2d 380 (3d Cir. 1963) and

Gardner v. Richardson, 383 F. Supp. 1 (E.D. Pa. 1974). See Stockett v. Comm’r. of

Soc. Sec., 216 F. Supp.3d 440, 462 (D.N.J. 2016) (finding no fault with the ALJ’s

decision to give the physician’s diagnosis of fibromyalgia only “some weight” where the

physician “did not opine that Plaintiff’s fibromyalgia caused any functional or work-

limited limitations”). “[I]t is not the fact that Plaintiff has been diagnosed with



limitation of motion, muscular weakness or muscle cramps. (R. 18) He also noted that “no medical source of record
has noted that presence of persistent fibromyalgia trigger / tender points on physical examination (Exhibits 1F-
21F).” (R. 18) The ALJ also considered Shane’s activities of daily living, finding that Shane cares for her personal
needs and “that she is able to perform household chores with some assistance such as cooking, cleaning, washing
dishes, shopping, doing laundry and paying bills.” (R. 19) Shane cites to medical records in support of her claim that
fibromyalgia is a disabling condition, but a district court cannot conduct a de novo review of the Commissioner’s
decision or re-weigh the evidence of record. I must determine whether substantial evidence supports the ALJ’s
decision. Here, it does.
5
  In fact, Robertson suggests that the inability to work may be temporary in nature, given her reference to the
potential for employment within six months. (R. 701)

                                                          7
fibromyalgia, but the functional limitations caused by her condition that is relevant.”

Galliaher v. Astrue, Civ. No. 12-689, 2013 WL 12107669, at * 1, n. 1 (W.D. Pa. Mar. 25,

2013), citing, Orbin v. Barnhart, 38 Fed. Appx. 822 (3d Cir. 2002) and Craig v. Astrue,

2013 WL 322516 (W.D. Pa. Jan. 28, 2013). As such, I find no error in the ALJ’s decision

to accord Robertson’s opinion “little weight” because “Dr. Robertson failed to complete a

function-by-function analysis of the claimant’s ability to perform work-related activities

and her opinion that the claimant is unable to work is an issue reserved to the

Commissioner.” (R. 20)6

         Further, Robertson offers nothing more than a legal conclusion that Shane is

disabled. As the ALJ noted, this is an issue reserved for the Commissioner. An ALJ is

not required to give any deference to Robertson’s opinion in this regard. See 20 C.F.R.

§404.1527(d)(1), (3). See also, Alston v. Astrue, Civ. No. 10-839, 2011 WL 4737605, * 5

(W.D. Pa. Oct. 5, 2011) and Gore v. Colvin, Civ. No. 13-2151, 2014 WL 4796482, * 7

(M.D. Pa. Sept. 26, 2014) (finding that the ALJ properly afforded less weight to the

examining physician’s opinion where that physician did not render “any analysis of

Gore’s functional limitations” and where the opinion “consisted of a conclusory assertion

that Gore was totally disabled” because “’[o]pinions on some issues, such as [a

statement by a medical source that an individual is unable to work], are not medical

opinions … but are, instead, opinions on issues reserved to the Commissioner…” 20

C.F.R. § 404.1527(d).”) Consequently, I find no error in the ALJ’s decision in this regard.



6
 For this reason, I do not find Shane’s reference to Chandler v. Comm’r. of Soc. Sec., 667 F.3d 356, 362 (3d Cir.
2011) to be on point. Robertson’s letter did not contain any functional limitations. As such, the ALJ was not
“substituting” his own judgment for that of a physician’s. It is Plaintiff’s burden to establish functional limitations.
As stated above, Shane did not proffer any medical opinions articulating any functional limitations. Nonetheless, the
ALJ did find that some limitations were appropriate. (R. 16) Given the unique facts of this case, I find it to be one in
which a medical opinion is not required to support the RFC.

                                                           8
       Shane also includes one-sentence urging that “the ALJ minimized Plaintiff’s

headaches, yet she had both migraine and tension headaches frequently and with

limiting effects, and are not accounted for in the RFC.” See ECF Docket No. 11, p. 15.

Shane does not explain how the ALJ’s decision is deficient with respect to consideration

of her headaches. Rather, she simply includes a footnote, citing medical evidence

supporting her contention that she suffers from headaches. I decline to consider this

argument as it is undeveloped. “[I]t is not the responsibility of the Court to construct or

develop arguments for a party; therefore, this argument fails, and we will address it no

further.” Miranda v. Berryhill, Civ. No. 18-55, 2018 WL 7001904, * 8 (M.D. Pa. Dec. 4,

2018) (citing, Loewen v. Berryhill, 707 Fed. Appx. 907, 908 (9th Cir. 2003)

(memorandum opinion) (citing Carmickle v. Commissioner, Social Sec. Admin., 533

F.3d 1155, 1161 n. 2 (9th Cir. 2008) (the court does not need to address arguments that

were made without specificity); Indep. Towers of Wash v. Washington, 350 F.3d 925,

929 (9th Cir. 2003) (the court cannot construct arguments for an appellant, and it will

only examine issues specifically and distinctly argued in an appellant’s brief)).




                                              9
                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MELANIE S. SHANE                                )
           Plaintiff,                           )
                                                )
    -vs-                                        )       Civil Action No. 18-284
                                                )
NANCY A. BERRYHILL,                             )
ACTING COMMISSIONER OF SOCIAL                   )
SECURITY,                                       )
                                                )
      Defendant.                                )

AMBROSE, Senior District Judge.




                                  ORDER OF COURT



      Therefore, this 8th day of March, 2019, after careful consideration of the

submissions of the parties and for the reasons set forth in the Opinion accompanying

this Order, it is hereby ORDERED that the ALJ’s decision is AFFIRMED. It is further

ORDERED that the Plaintiff’s Motion for Summary Judgment (Docket No. 10) is

DENIED and the Defendant’s Motion for Summary Judgment (Docket No. 12) is

GRANTED.

                                                BY THE COURT:

                                                /s/ Donetta W. Ambrose
                                                Donetta W. Ambrose
                                                United States Senior District Judge




                                           10
